DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-3, 8, drawn to a non-oriented electrical steel sheet.
Group II, claim(s) 4-5, drawn to a method for producing a non-oriented electrical steel sheet.
Group I: claims 6 and 9-11 a motor core.
Group IV: claim(s) 7 and 12-14, drawn to a method for producing a motor core.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a chemical composition of steel comprising in mass percent: C: ≤ 0.005, Si: 2.8-6.5, Mn: 0.05-2.0, Al: ≤ 3.0, P: ≤ 0.20, S: ≤ 0.005, N: ≤ 0.005, Ti: ≤ 0.003, V ≤ 0.005, Nb ≤ 0.005, provided that Si-2Al-Mn ≥ 0, the remainder being Fe and   this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Yoshihiro et al. (JP 2008/050686 A, herein referring to the machine translation and original tables; original and translation of record in the IDS dated 3/31/2021), hereinafter Yoshihiro.  Yoshihiro teaches a non-oriented steel sheet (Abstract) comprising in mass %: .0032 C, 3.14 Si, 0.18 Mn, 0.45 Al, 0.0004 S, 0.0021 N,  0.0032 V, 0.0021 Nb, 0.0024 Ti, with the balance being Fe and inevitable impurities(no P is noted, and is presumed to be absent as other impurities are listed at very low values) (example 3 Table 1; [0046]; Abstract), and these Si, Al and Mn values calculate to Si-2Al-Mn of 2.06, which meets the requirement of the equation.  A prior art specific example within the claimed range anticipates the range, (MPEP 2131.03 I). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 
/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784